UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                                        11/29/2018
                                                          :
ARMANDO COLON,                                            :
                                                          :
                                        Petitioner, :
                                                          :              17-CV-4671 (VSB) (KNF)
                      -v-                                 :
                                                          :                OPINION & ORDER
WILLIAM KERSEY,                                           :
                                                          :
                                        Respondent. :
                                                          :
----------------------------------------------------------X

Appearances:

Armando Colon
Staten Island, New York
Pro se Petitioner

Nicole A. Neckles
Bronx County District Attorney’s Office
Bronx, NY
Counsel for Respondent

VERNON S. BRODERICK, United States District Judge:

         Pro se Petitioner Armando Colon filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 on June 19, 2017 (the “Petition”).1 (Doc. 2.) On December 20, 2017,

Respondent filed a motion to dismiss the Petition on the basis that Petitioner failed to comply

with the applicable statute of limitations. (Docs. 10–12.) Before me are the Report and

Recommendation of United States Magistrate Judge Kevin Nathaniel Fox, filed on August 9,

2018 (the “Report and Recommendation,” “Report,” or “R&R,” Doc. 22), and Petitioner’s

objections to the Report and Recommendation, filed on October 2, 2018 (“Objections” or “Obj.,”


1
  A prisoner’s filings are deemed filed on the date they are delivered to prison officials for mailing. See Hodge v.
Greiner, 269 F.3d 104, 106 (2d Cir. 2001). Therefore, I treat the signature date on documents filed by Petitioner as
the presumptive filing date of those documents.
Doc. 25).2 Because I agree with the Report, I overrule Petitioner’s Objections and ADOPT the

Report and Recommendation in its entirety. Accordingly, Respondent’s motion to dismiss the

petition for a writ of habeas corpus is GRANTED.

         The factual and procedural history is set out in the Report, familiarity with which is

assumed, and I set forth only the history necessary to this Opinion & Order. On July 7, 1982,

Petitioner was convicted in New York Supreme Court, Bronx County of second-degree murder,

second-degree kidnapping, first-degree robbery, and second-degree possession of a weapon. He

was sentenced to an indeterminate term of imprisonment of twenty-five years to life for the

murder conviction, to run consecutively to two concurrent indeterminate terms of imprisonment

of twelve-and-a-half to twenty-five years for the robbery and kidnapping convictions,

respectively.

         On appeal, the Appellate Division affirmed Petitioner’s conviction and sentence. See

People v. Colon, 116 A.D.2d 1043 (1st Dep’t 1986). On May 23, 1986, the New York Court of

Appeals denied leave to appeal. People v. Colon, 67 N.Y.2d 1051 (1986). Petitioner filed his

petition for a writ of habeas corpus on June 19, 2017, (Doc. 2); Respondent filed his motion to

dismiss and supporting papers on December 20, 2017, (Docs. 10–12), Petitioner filed his

opposition on January 5, 2018, (Doc. 15), and Respondent filed his reply on January 18, 2018,

(Doc. 17).3



2
  At Petitioner’s request, I granted the parties an extension through September 24, 2018 to file written objections to
the R&R. (Doc. 24.) Respondent did not file objections. Petitioner submitted his Objections on October 2, 2018.
(Doc. 25.) Although Petitioner’s Objections are untimely, I have nonetheless considered them.
3
  On January 23, 2018, Petitioner was released on parole. However, because he remains under the supervision of the
New York State Department of Corrections and Community Supervision, Petitioner is deemed to be “in custody”
within the meaning of 28 U.S.C. § 2254, and the Court therefore retains jurisdiction to evaluate his Petition. See
United States v. Rutigliano, 887 F.3d 98, 106 (2d Cir. 2018) (“[T]he Supreme Court has recognized parole to
constitute a sufficiently severe restraint on individual liberty to keep a defendant in the state’s ‘custody’ as that word
is used in the federal habeas statutes.” (citing Jones v. Cunningham, 371 U.S. 236, 243 (1963)).



                                                            2
                 Legal Standards

                      Review of Magistrate Judge’s Report

        A reviewing court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). “If a party timely

objects to any portion of a magistrate judge’s report and recommendation, the district court must

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Bush v. Colvin, No. 15 Civ. 2062 (LGS) (DF),

2017 WL 1493689, at *4 (S.D.N.Y. Apr. 26, 2017) (quoting United States v. Romano, 794 F.3d

317, 340 (2d Cir. 2015)). However, where a Petitioner “makes only conclusory or general

objections, or simply reiterates his original arguments,” review is for clear error. Bussey v. Rock,

No. 12-CV-8267 (NSR) (JCM), 2016 WL 7189847, at *1 (S.D.N.Y. Dec. 8, 2016). “Even where

exercising de novo review, a district court ‘need not specifically articulate its reasons for

rejecting a party’s objections or for adopting a magistrate judge’s report and recommendation in

its entirety.’” Bush, 2017 WL 1493689, at *4 (quoting Morris v. Local 804, Int’l Bhd. of

Teamsters, 167 F. App’x 230, 232 (2d Cir. 2006) (summary order)).

                      AEDPA Statute of Limitations

        Pursuant to the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28

U.S.C. § 2244(d)(1)(A), an individual in state custody must petition for a writ of habeas corpus

within one year of the date that the challenged judgment of conviction became final.4 This one-

year limitations period is subject to equitable tolling in cases where a petitioner “shows (1) that

he has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in


4
  Here, because Petitioner’s conviction became final prior to April 24, 1996—the date AEDPA took effect—he was
required to submit his habeas corpus petition no later than April 24, 1997. See Ross v. Artuz, 150 F.3d 97, 103 (2d
Cir. 1998) (holding that prisoners whose convictions became final prior to effective date of AEDPA had grace
period of one year in which to file petitions pursuant to 28 U.S.C. § 2254).



                                                         3
his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (internal

quotation marks omitted). Equitable tolling, however, “applies only in the rare and exceptional

circumstance.” Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000) (internal quotation marks

omitted).

                   Pro Se Submissions

       “Pro se parties are generally accorded leniency when making objections.” Hill v. Miller,

No. 15 Civ. 6256 (KMW)(JCF), 2016 WL 7410715, at *1 (S.D.N.Y. Dec. 21, 2016) (quoting

Pinkney v. Progressive Home Health Servs., No. 06 Civ. 5023, 2008 WL 2811816, at *1

(S.D.N.Y. July 21, 2008)). “Nonetheless, even a pro se party’s objections to an R & R must be

specific and clearly aimed at particular findings in the magistrate’s proposal, such that no party

be allowed a ‘second bite at the apple’ by simply relitigating a prior argument.” Id.

               Discussion

       Petitioner’s Objections are general in nature and restate arguments previously made in his

memorandum of law in opposition to Respondent’s motion to dismiss, (Doc. 15). As a result,

Petitioner’s arguments merit review only for clear error, see, e.g., Bussey, 2016 WL 7189847, at

*2. However, I will undertake de novo review in an abundance of caution and in the interest of

fairness to the pro se Petitioner. See Bingham v. Duncan, No. 01-CV-1371 (LTS) (GAY), 2003

WL 21360084, at *1 (S.D.N.Y. June 12, 2003).

                   AEDPA Statute of Limitations

       Petitioner concedes that his Petition was filed outside the limitations period set forth in

§ 2244(d)(1), but argues that he is entitled to equitable tolling of the statute of limitations

because he suffers from a mental disability. (Obj. ¶ 2.) While a mental disability can serve as a

ground for equitable tolling of AEDPA’s statute of limitations, “a habeas petitioner must




                                                   4
demonstrate that h[is] particular disability constituted an ‘extraordinary circumstance’ severely

impairing h[is] ability to comply with the filing deadline, despite h[is] diligent efforts to do so.”

Bolarinwa v. Williams, 593 F.3d 226, 232 (2d Cir. 2010).

        Here, Petitioner notes that he is legally blind, hearing impaired, and has received mental

health treatment, (Obj. ¶ 10), but he neither indicates when he began suffering from these

medical and psychological conditions nor explains how they prevented him from filing the

instant Petition for more than twenty years. In fact, during this same time period, Petitioner filed

multiple pro se motions in state court seeking to vacate his judgment of conviction, pursuant to

N.Y. Crim. Proc. L. § 440. (See Neckles Decl. Exs. 21 (filed July 8, 1998); 26 (filed April 19,

1999); 31 (filed January 15, 2002); 34 (filed July 12, 2005).)5 He also filed numerous collateral

challenges in both state and federal court to a separate judgment of conviction under Bronx

County Indictment No. 1918/77, People v. Colon, 512 N.Y.S.2d 809 (1st Dep’t 1987), appeal

denied, 70 N.Y.2d 750 (1987). (See Neckles Decl. Exs. 21, 26, 31, 34; Colon v. McClellan, No.

91-cv-6475 (S.D.N.Y.).) Petitioner’s extensive participation in post-conviction litigation

throughout the period he seeks to have tolled wholly undermines his contention that his health

problems rendered him unable to timely file the instant Petition. Accordingly, I find that

Petitioner has failed to establish that he diligently pursued his rights or that some extraordinary

circumstance prevented him from timely seeking federal habeas relief. See Holland, 560 U.S. at

649. Petitioner is therefore not entitled to equitable tolling, and the Petition is untimely pursuant

to 28 U.S.C. § 2244(d)(1).


5
  “Neckles Decl.” refers to the Declaration of Nicole Neckles in Support of Respondent’s Motion to Dismiss, dated
December 20, 2017. (Doc. 11.) Assuming Petitioner’s motions to vacate his conviction were properly filed, none
operated to toll AEDPA’s statute of limitations as there was no § 440 motion pending during the one-year
limitations period, from April 24, 1996 to April 24, 1997. See 28 U.S.C. § 2244(d)(2) (establishing that the time
during which a properly filed application for state post-conviction relief is pending shall not be counted toward
AEDPA’s one-year limitations period).



                                                        5
                    Actual Innocence

       Petitioner also asserts a claim of actual innocence in his Objections, which Petitioner

contends avoids the application of § 2244(d)(1)’s statute of limitations, or in the alternative,

merits an evidentiary hearing. (Obj. ¶¶ 8–9.) Petitioner correctly notes that AEDPA’s statute of

limitations can be overcome by a showing of actual innocence. McQuiggin v. Perkins, 569 U.S.

383, 386 (2013). However, to invoke this “miscarriage of justice” exception to AEDPA’s statute

of limitations, a petitioner must introduce “new evidence show[ing that] ‘it is more likely than

not that no reasonable juror would have convicted the petitioner.’” Id. at 394–95 (quoting

Schlup v. Delo, 513 U.S. 298, 329 (1995)).

       As an initial matter, the Petition itself contains no claim of actual innocence. In fact,

Petitioner effectively concedes his guilt, stating that “[w]hile technically ‘sufficient’ as a matter

of law, the [P]eople’s case[] was only as credible as its two sleazy star witnesses, [and] was

anything but ‘overwhelming,’ as the jury’s verdict demonstrates that is why the errors at trial

assume such importance.” (Doc. 15, ¶ 15.) Rather than asserting a claim of actual innocence,

Petitioner merely challenges the fairness of his trial and the credibility of the prosecution’s

witnesses. (Id. ¶¶ 15–19.) These allegations do not amount to “new evidence” of Petitioner’s

innocence, and they fall far short of satisfying the high bar set forth in McQuiggin for

circumventing AEDPA’s one-year limitations period. Finally, because Petitioner has not

established his actual innocence by clear and convincing evidence, there is no basis for the

evidentiary hearing Petitioner seeks. See McQuiggin, 569 U.S. at 396 (citing 28 U.S.C.

§ 2254(e)(2)(B)).




                                                  6
               Conclusion

       Having reviewed the Report and Recommendation, as well as other materials in the

record, I am in complete agreement with Judge Fox and hereby ADOPT the Report and

Recommendation in its entirety. Respondent’s motion to dismiss the Petition, (Doc. 10), is

GRANTED. The Clerk of Court is respectfully directed to terminate the pending motion at Doc.

10 and close the case.

       Because Petitioner has not made a “substantial showing of the denial of a constitutional

right,” no certificate of appealability shall issue. 28 U.S.C § 2253(c)(2).

       SO ORDERED.

Dated: November 29, 2018
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                 7
